Exhibit 14 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions “Independent Registered Public Accounting Firm” and "Financial Statements and Experts" in the Prospectus/Proxy Statement and “Representations and Warranties” in Appendix A and to the use of our report dated September 26, 2011 with respect to Dreyfus Intermediate Term Income Fund which is incorporated by reference in this Registration Statement on Form N-14 of Dreyfus Intermediate Term Income Fund. /s/ ERNST & YOUNG LLP New York, New York July 25, 2012 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders of Dreyfus Investment Funds: We consent to the use of our report dated February 24, 2012, for Dreyfus/Standish Fixed Income Fund, a series of Dreyfus Investment Funds, incorporated herein by reference and to the references to our firm under the headings "Independent Registered Public Accounting Firms" and "Financial Statements and Experts" in the Prospectus/Proxy Statement on Form N-14. /s/ KPMG LLP New York, New York July 26, 2012
